



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Klapchuk, 2012 ONCA 284

DATE: 20120501

DOCKET: M40962 (C54061)

Weiler, Simmons and Cronk JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Ulyana Klapchuk

Appellant

Ulyana Klapchuk, in person

Vincenzo Rondinelli, for the appellant

Howard Leibovich, for the respondent

Heard and released orally: April 17, 2012

On appeal from the sentence imposed on July 7, 2011 by
    Justice Todd Archibald of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

After pleading guilty to aggravated assault, the appellant was sentenced
    to two years less a day imprisonment in addition to 7 months credit for
    pre-sentence custody.

[2]

This appeal turns on the interpretation of the sentencing judges
    comments but I dont think I can go much lower than that, quite frankly. I
    want you to know that that I dont think I can go any lower than that because
    of the nature of the wound.

[3]

We do not interpret the sentencing judge as saying he was legally
    prohibited from imposing a lower sentence. Rather, in his view, a lower
    sentence was not appropriate in the circumstances of this case.

[4]

Nor do we view the sentence imposed as being unfit. The appellant
    inflicted a serious life-threatening stab wound to the victims neck. About 8
    months prior to the sentencing hearing she had been convicted for a similar
    offence, assault causing bodily harm, against her mother for which she received
    a suspended sentence and 2 years probation. The sentencing judge properly
    considered all the other aggravating and mitigating circumstances of the case.
    In all the circumstances, the sentence imposed was not harsh and excessive.

[5]

Leave to appeal sentence is granted, but the appeal is dismissed.

Signed:        K.M. Weiler J.A.

Janet Simmons J.A.

E. A. Cronk J.A.


